Citation Nr: 0812610	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-39 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 4, 2001 
for the grant of a total rating based on unemployability due 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to August 
1992.  

By rating action dated in April 2002, service connection was 
granted for Stargardt's disease with an evaluation of 100 
percent, effective from the date of service connection on 
June 20, 2002.  Pursuant to a Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) decision in August 
2004 finding clear and unmistakable error in a prior rating 
decision, service connection was established from August 18, 
1992, by rating action dated in August 2004.  At that time, 
the originating VA agency granted a 20 per disability 
evaluation from August 18, 1992 to January 3, 2001.  A 70 
percent rating was established from January 4, 2001, for 
which individual unemployability was awarded.

This appeal comes before the Board from a February 2005 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied an effective date earlier than January 
4, 2001 for a total rating based on unemployability due to 
service-connected disability.

The Board notes that although the appeal has also been framed 
as entitlement to a an effective date earlier than June 16, 
2001 for a 100 percent rating for Stargardt's disease, it is 
clear from the notice of disagreement dated in April 2005, 
the December 2005 substantive appeal, the Statement of 
Representative in Appealed Case (VA form 646) and other 
correspondence in the record that what the appellant seeks is 
entitlement to an effective date earlier than January 4, 2001 
for the grant of a total rating based on unemployability.  
The Board has thus construed such writings to indicate that 
this is the only claim for which appellate consideration is 
sought.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The appellant asserts that the symptoms associated with 
Stargardt's disease were consistent with the rating for a 70 
percent disability evaluation as of the date of service 
discharge for which a higher rating and a total rating based 
on unemployability should have been granted prior to January 
4, 2001.  Through her representative, it is averred that 
evidence of inability to engage in gainful employment due to 
blindness was demonstrated by an award of Social Security 
disability benefits in 1992.  They maintain that if the 
schedular requirements were not met, the veteran should have 
been given extraschedular consideration pursuant to 38 C.F.R. 
§ 4.16(b) (2007).  The applicable regulations stipulate that 
when a veteran does not meet the percentage standards of 38 
C.F.R. § 4.16(a) but is otherwise unemployable due to 
service-connected disability, the rating board should submit 
to the Director, Compensation and Pension Service for 
extraschedular consideration. See 38 C.F.R. §§ 3.321(b)(1) 
and § 4.16(b) (2007).  

In short, the veteran and her representative argue that the 
evidence prior to January 4, 2001 warrants an extra-schedular 
rating pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  It 
is contended that the case must be remanded so that it may be 
referred to the Compensation and Pension Service.  The Board 
agrees and finds that referral for extraschedular 
consideration is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  As provided for by 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2007), 
the RO should refer the case to 
the Director, Compensation and 
Pension Service, for extra-
schedular consideration on the 
issue of whether the veteran was 
entitlement to a total rating 
based on unemployability due to 
service-connected disability prior 
to January 4, 2001.

2.  After receiving a response 
from the Director, Compensation 
and Pension Service, the RO should 
take any further development 
deemed appropriate and any 
adjudicative action necessary.  If 
the disposition of the issue 
remains unfavorable, the appellant 
and her representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

